EXHIBIT CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION In connection with the Quarterly Report of Exousia Advanced Materials, Inc., a Texas corporation (the “Company”), on Form 10-Q for the quarter endedMarch 31,2009, as filed with the Securities and Exchange Commission (the “Report”), J. Wayne Rodrigue,Chief Executive Officer,does hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to his knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: May 14, 2009 By: /s/ J. Wayne Rodrigue, Jr. Name: J. Wayne Rodrigue, Jr. Title: Chief Executive Officer A signed original of this written statement required by Section 906 has been provided to Exousia Advanced Materials, Inc. and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
